DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashiba (US 2011/0049693).
Regarding claim 1, Nakashiba discloses, in at least figure 14 and related text, a multi-die module fabrication method, comprising: 
obtaining a first die (100/302, [59]) with a first electronic device (100, [59]); 
obtaining a second die (200/322, [59]) with a second electronic device (200, [59]); 
providing a contactless coupler (110/130/210/230, [47], [63]) configured to convey signals between the first electronic device (100, [59]) and the second electronic device (200, [59]); and 
providing a coupling loss reduction structure (164/264, [89], [90]).
Regarding claim 7, Nakashiba discloses the fabrication method of claim 1 as described above.
Nakashiba further discloses, in at least figure 14 and related text, fabricating the first die (100/302, [59]) or second die (200/322, [59]) with a redistribution layer (RDL) (110/210, [47]) that forms at least part of the contactless coupler (110/130/210/230, [47], [63]).
Regarding claim 11, Nakashiba discloses the fabrication method of claim 1 as described above.
Nakashiba further discloses, in at least figure 14 and related text, the contactless coupler (110/130/210/230, [47], [63]) is an inductive coupler ([63]).
Regarding claim 12, Nakashiba discloses the fabrication method of claim 1 as described above.
Nakashiba further discloses, in at least figure 14 and related text, the first die (100/302, [59]) and the second die (200/322, [59]) are arranged such that the first electronic device (100, [59]) and the second electronic device (200, [59]) face each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba (US 2011/0049693) in view of Kim (US 2011/0050357).
Regarding claim 8, Nakashiba discloses the fabrication method of claim 1 as described above.
Nakashiba does not explicitly disclose providing a magnetic core for the contactless coupler.
Kim teaches, in at least figure 5 and related text, the method comprising providing a magnetic core (517, [40]) for the contactless coupler (417/427, [39]), for the purpose of reducing magnetic reluctance between the active and passive die inductors thereby increasing magnetic field ([40]).
Nakashiba and Kim are analogous art because they both are directed to multi-die module fabrication method and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nakashiba with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Nakashiba to have the providing a magnetic core for the contactless coupler, as taught by Kim, for the purpose of reducing magnetic reluctance between the active and passive die inductors thereby increasing magnetic field ([40], Kim).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba (US 2011/0049693) in view of Ho (US 9,413,341).
Regarding claim 9, Nakashiba discloses the fabrication method of claim 1 as described above.
Nakashiba does not explicitly disclose the first electronic device includes an oscillator core, and the second electronic device includes a resonator.
Ho teaches, in at least figure 6 and related text, the method comprising the first electronic device (604, col. 6/ 55-col. 7/ line 67) includes an oscillator core (604, col. 6/ 55-col. 7/ line 67), and the second electronic device (602/606, col. 6/ 55-col. 7/ line 67) includes a resonator (602, col. 6/ 55-col. 7/ line 67), for the purpose of providing precise frequency reference having a very good phase noise performance (col. 6/ lines 55-60).
Nakashiba and Ho are analogous art because they both are directed to fabrication method including integrated circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nakashiba with the specified features of Ho because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Nakashiba to have the first electronic device including an oscillator core, and the second electronic device including a resonator, as taught by Ho, for the purpose of providing precise frequency reference having a very good phase noise performance (col. 6/ lines 55-60, Ho).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba (US 2011/0049693) in view of Sankaran (US 2018/0278229).
Regarding claim 10, Nakashiba discloses the fabrication method of claim 1 as described above.
Nakashiba does not explicitly disclose the contactless coupler is a capacitive coupler.
Sankaran teaches, in at least figure 1 and related text, the method comprising the contactless coupler (120, [21]) is a capacitive coupler ([21]), for the purpose of providing isolation circuitry with particular utility in digital isolator applications or other situations in which a time varying signal is to be conveyed across an isolation barrier using capacitive coupling thereby providing enhanced control over bandwidth and resulting data rate ([42]).
Nakashiba and Sankaran are analogous art because they both are directed to fabrication method including integrated circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nakashiba with the specified features of Sankaran because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Nakashiba to have the contactless coupler being a capacitive coupler, as taught by Sankaran, for the purpose of providing isolation circuitry with particular utility in digital isolator applications or other situations in which a time varying signal is to be conveyed across an isolation barrier using capacitive coupling thereby providing enhanced control over bandwidth and resulting data rate ([42], Sankaran).
Allowable Subject Matter
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “forming a cavity in a substrate of the first die, the cavity aligned with a position of the contactless coupler” in combination with other elements of the base claims 1 and 2.
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 4 that recite “fabricating the first die or the second die with a magnetic material between the contactless coupler and a substrate” in combination with other elements of the base claims 1 and 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811